Per Curiam.
Upon the motion to dismiss the appeal of Wise & Bill herein, no excuse was offered for failure to print the papers, and no affidavit was ever presented showing any excuse. Upon the settlement of the order a memorandum claiming to show an excuse was submitted, but as the purpose of requiring a notice of settlement of orders is not to afford an opportunity to reargue the motion, such memorandum could not be considered. In the motion now before the court the affidavits submitted in answer to the motion seem to present an excuse, and the motion should be denied.